DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 109 recites the limitation "a conduit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  “a conduit” is recited in claim 1. Applicant needs to distinguish between the two conduits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 101-112 and 114-131 are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 20070154922) in view of Roy (US 8,158,430).
Collier teaches a system comprising: 
a sample analysis device (fig. 1, ref. 111); and 
a cartridge (fig. 2, 10) comprising a swab container (see annotated figure) assembly comprising a swab container (area at 64 which receives the swab, see annotated figure), a swab entry port (port at 16, see annotated figure), an assay chamber (11) having an upper port (see annotated figure) and a lower port (lower port that opens to conduit as annotated in figure), and a conduit (annotated figure) coupled to the swab entry port (annotated figure) and the assay chamber (11), effective that passing a swab through said entry port and through the conduit allows at least a portion of said swab to be placed within said assay chamber through the lower port of the assay chamber (see fig. 5a which shows tip 44 of swab placed within the assay chamber 11, 
a cartridge frame (the frame is the outer structure of 10) configured for insertion into said sample analysis device (111, sample analysis device 111 comprises a recess 67 for receiving cartridge 10, electrical connectors 68, mechanical connectors 25 and detector 59), said cartridge frame comprising a plurality of receptacles (Collier provides two receptacles 25 and 24 receive pouches which hold reagent and analysis fluids; claim 1 requires at least three receptacles be present within the cartridge), wherein said receptacles comprise: 
a plurality of implement receptacles (receptacles 25 and 24 hold pouches that are used in the assay chamber 11) configured to receive implements for use by said sample analysis device (this limitation is directed to intended use and is given patentable weight to the extent the prior art is capable of performing the above use.  The fluid contained in the receptacles 25 and 24 are expressed from the pouches by mechanical connection features of the sample analysis device 111 and moved to the assay chamber 11).  

    PNG
    media_image1.png
    852
    751
    media_image1.png
    Greyscale

Collier does not teach three receptacles.  Collier teaches two receptacles that are capable of holding implements pouches or a fluid sample containers.
Roy teaches a cartridge for holding reagents that comprises at least one cartridge frame that holds a diluent syringe device in a diluent syringe receptacle.  The diluent syringe device (fig. 3) is configured to receive a biological test sample (blood).  The cartridge frame additionally includes a plurality of receptacles for receiving a variety of different reagents vessels (fig. 2).  Col. 9, lines 25-col. 13, line 12 states the reagents from each reagent vessel may be transferred through ha channel of network to an assay assembly where the reagents interact with the collected sample to produce a detectable result.  
Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Collier to provide additional receptacles for either 

Regarding claim 102, the system of claim 101, wherein a sample collection vessel is disposed in said sample receptacle.  The modified Collier teaches that receptacles are for holding vessels either in the form of pouches as taught by Collier or actual vessels taught by Roy (fig. 2).
Regarding claim 103, the system of claim 102, wherein said conduit is aligned at an angle relative to horizontal to intersect the swab container when the assay chamber is vertically oriented.  The conduit is aligned at a 90 degree angle relative to horizontal when the swab container (area to that receives the swab) when the assay chamber 11 is vertically oriented.  See annotated figure above.   
Regarding claim 104, the system of claim 101, wherein said cartridge comprising a swab container comprises a swab (see fig. 2 above ref. 42) for obtaining a swab sample.
Regarding claim 105, the system of claim 102, wherein said cartridge comprising a swab container (see annotated fig 2 above which shows swab 42) comprises a swab (42) for obtaining a swab sample.  
Regarding claim 106, the system of claim 104, wherein said swab further comprises a swab sample (the swab 42 takes a biological sample).  

Regarding claim 108, the system of claim 101, wherein said cartridge frame comprises a lid that with cutouts such that when the lid is in a closed configuration, an opening for inserting a blood sample vessel and the swab entry port remain accessible to a user.   Collier does not teach a lid on the cartridge frame.
Roy teaches a cartridge having a bottom and a top (lid).  The bottom of the cartridge is provided with receptacles for holding the vessels which can be replaced by removing the lid.  It would have been obvious to one having an ordinary skill in the art to modify Collier to provide a lid for allowing easy access to replacing the pouches or reagent vessels as taught by Roy. 
Regarding claim 109, the system of claim 101, wherein said swab container comprises a conduit comprising an interior channel connecting said entry port with said assay chamber. The swab container comprises a conduit (sidewalls of the swab container) from the opening of the swab container (annotated above) to the entry port.
Regarding claim 110, the system of claim 109, wherein said conduit provides fluidic communication between said entry port and said assay chamber effective that passing a swab having a handle through said entry port into said conduit allows said swab to be placed within said assay chamber. The swab 42 having portions 43 and 44 pass through the conduit in order to reach the interior or the assay chamber.  
Regarding claim 111, the system of claim 101, wherein said swab container comprises an entry port at a location in a lower half of the swab container.  The opening 
Regarding claim 112, the system of claim 101, wherein said sample analysis device comprises an automatic sample analysis device.  This limitation does not further structurally limit the parent claim by reciting “automatic”.  
Regarding claim 114, the system of claim 101, wherein said cartridge frame comprises a pipette tip receptacle and a pipette tip disposed therein.  The egress 14 is interpreted as a pipette tip receptacle which receives a conduit (pipette tip 26).  
Regarding claim 115, the system of claim 101, wherein said cartridge frame comprises a transport unit receptacle (egress 13) and a transport unit disposed therein (conduit 23 is disposed in the egress to transport the fluid from receptacles 25 and 24).  
Regarding claim 116, the system of claim 101, wherein said cartridge frame comprises a swab receptacle and a swab disposed therein. The modified Collier provides a plurality of receptacles for providing various vessels therein.  It would have been obvious to one having an ordinary skill in the art to modify Collier to provides a swab in a vessel in order to keep a variety of testing supplying in the analysis device for testing.  This provides an all in one kit for taking a sample with a swab to providing a result in the device.  
Regarding claim 117, the system of claim 101, wherein said cartridge frame comprises a magnet receptacle and a magnet disposed therein.  
Collier does not teach a magnet provided within the cartridge.  
Roy teaches a vessel having magnetizable mixing balls that are magnetically controlled by an actuated magnet that is provided within the cartridge.  It would have 
Regarding claim 118, the system of claim 101, wherein said cartridge frame comprises a vessel receptacle and a vessel disposed therein. The modified Collier provides vessel receptacles as seen in fig. 2 of Roy and vessels disposed therein. 
Regarding claim 119, the system of claim 118, wherein said cartridge further comprises one or more vessels selected from the group of vessels consisting of a sample collection vessel, an empty vessel, a reagent vessel containing reagent, a mixing vessel, and a waste vessel.  Both Collier (pouch located within receptacle vessel 24, 25) and Roy teaches various vessels having reagents therein, a mixing vessel (Roy with magnetic beads therein).
Regarding claim 120, the system of claim 101, wherein said swab container contains a reagent for bathing a swab within said assay chamber, wherein said reagent for bathing a swab is effective to receive sample material from said swab into said reagent.  The modified Collier teaches a swab container as taught by Roy which is provided with a reagent therein.  
Regarding claim 121, the system of claim 101, wherein said swab container comprises a conduit interior channel comprising a first portion and a second portion, wherein said second portion comprises a narrowing, wherein said narrowing is sized effective to squeeze a portion of a swab placed in or through said second portion of the conduit interior channel adjacent to said assay chamber.  Fig. 6a of Collier shows a narrowing conduit which is adjacent to the assay chamber 11. 

Regarding claim 123, the system of claim 101, wherein said swab container comprises a body portion and a cover portion, wherein said cover portion is flexibly connected to said body portion of the swab container.    Collier does not teach a cover lid on the swab container.
Roy teaches a cartridge having a bottom and a top (lid).  The bottom of the cartridge is provided with receptacles for holding the vessels which can be replaced by removing the lid.  It would have been obvious to one having an ordinary skill in the art to modify Collier to provide a lid for allowing easy access to replacing the pouches or reagent vessels as taught by Roy. 
Regarding claim 124, the system of claim 101, wherein said assay chamber of said swab container contains a volume of reagent for bathing a swab, wherein said volume of reagent is less than about 500 uL (collier para. 70).  
Regarding claim 125, the system of claim 124, wherein said volume of reagent is selected from the group of volumes of less than about 250 uL, or less than 150 uL, or less than about 100 uL (para 70 of Collier), or less than about 50 uL, or less than about 25 uL, or less than about 10 uL, or less than about 5 uL, or less than about 1 uL.  
Regarding claim Regarding claim 126, the system of claim 102, wherein said sample collection vessel disposed in said sample receptacle contains a fluid sample.  
Regarding claim 127, the system of claim 101, wherein said cartridge frame comprises a reagent vessel containing reagent disposed in a receptacle configured to receive a reagent vessel, wherein said reagent and reagent vessel are suitable for use for use by said sample analysis device.  This limitation does not further structurally limit the instant claim and the claim is given patentable weight to the extent that the prior art is capable of performing the function.  The modified Collier is functionally capable of having a reagent vessel containing reagent therein which are suitable for use by the sample analysis device.  
Regarding claim 128, the system of claim 101, wherein said cartridge frame comprises an assay unit (Collier teaches a detection unit 59) disposed in a receptacle (the detection unit 59 is disposed in a receptacle that connects via a conduit to the assay chamber 11) configured to receive an assay unit, wherein said assay unit is suitable for use for use by said sample analysis device.  
Regarding claim 129, the system of claim 101, wherein said cartridge frame comprises a mixing vessel receptacle configured to receive a mixing vessel, and a mixing vessel disposed in said mixing vessel receptacle, wherein said mixing vessel is suitable for use for use by said sample analysis device.  
Collier does not teach a mixing vessel receptacle within the cartridge.  
Roy teaches a vessel having magnetizable mixing balls that are magnetically controlled by an actuated magnet that is provided within the cartridge for mixing.  It would have been obvious to one having an ordinary skill in the art at the time of the 
Regarding claim 130, the system of claim 101, wherein said cartridge frame comprises a waste vessel receptacle configured to receive a waste vessel, and a waste vessel disposed in said waste vessel receptacle, wherein said waste vessel is suitable for use for use by said sample analysis device.  Collier teaches a waste chamber which is provided within the detection cartridge 59 (para 101). 
Regarding claim 131, the system of claim 101 wherein the conduit has a length sufficient to allow the all of a handle of the swab to be disposed within the conduit. Collier shows the handle of the swab being disposed within the conduit as shown in fig. 5a, 6a.

Response to Arguments
Applicant’s arguments with respect to claim(s) 101-112 and 114-131 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797